EXHIBIT 10.5.1

MIDWESTONE FINANCIAL GROUP, INC.

FOURTH AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

This Fourth Amendment to Second Amended and Restated Credit Agreement (herein,
the “Amendment”) is entered into as of April 28, 2006, between MidWestOne
Financial Group, Inc., an Iowa corporation (the “Borrower”), and Harris N.A.
(the “Bank”).

PRELIMINARY STATEMENTS

A. The Borrower and the Bank are parties to that certain Second Amended and
Restated Credit Agreement, dated as of November 30, 2003, as amended (the
“Credit Agreement”). All capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.

B. The Borrower has requested that the Bank extend the Revolving Credit
Termination Date and amend Sections 7.12(a) (Non-Performing Assets; Adjusted
Non-Performing Assets) and 7.14 (Return of Assets) of the Credit Agreement, and
the Bank is willing to do so under the terms and conditions set forth in this
Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. AMENDMENTS.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

1.1. The definition of “Revolving Credit Termination Date” set forth in
Section 4 of the Credit Agreement (Definitions) shall be and hereby is amended
and restated in its entirety to read as follows:

“Revolving Credit Termination Date” means April 30, 2007, or such earlier date
on which the Revolving Credit Commitment is terminated in whole pursuant to
Section 2.4, 8.2 or 8.3 hereof.

1.2. Section 7.14 of the Credit Agreement (Return on Assets) shall be and hereby
is amended and restated in its entirety to read as follows:

Section 7.14. Return on Assets. As of the last day of each June and December in
each year, the Borrower shall maintain a



--------------------------------------------------------------------------------

ratio of Consolidated Net Income for the 12-month period then ended to
Consolidated Total Assets as at the last day of such 12-month period then ended
of not less than .0085 to 1.0.

1.3. On or about January 1, 2006, each of the following Subsidiaries of the
Borrower, Pella State Bank, Central Valley Bank and MidWestOne Bank, merged with
and into MidWestOne Bank & Trust, also a Subsidiary of the Borrower (the
“Merger”). Subsequent to the Merger, MidWestOne Bank & Trust changed its name to
MidWestOne Bank. As a result of the Merger, Schedule 5.2 of the Credit Agreement
shall be amended and restated in its entirety to read as set forth on
Schedule 5.2 attached hereto and made a part hereof.

SECTION 2. CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

2.1. The Borrower and the Bank shall have executed and delivered this Amendment.

2.2. The Borrower shall deliver to the Bank (a) original stock certificate
number 1 representing 50,400 shares of MidWestOne Bank (f/k/a MidWestOne Bank &
Trust), (b) original stock certificate number 1 representing 5,000 shares of
MidWest One Investment Services, Inc. and (c) original stock certificate
number 6 representing 250 shares of Cook & Son Agency, Inc. (and undated stock
powers related thereto executed in blank).

2.3. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Bank and its counsel.

SECTION 3. REPRESENTATIONS.

In order to induce the Bank to execute and deliver this Amendment, the Borrower
hereby represents to the Bank that as of the date hereof, after giving effect to
amendments set forth above, the representations and warranties set forth in
Section 5 of the Credit Agreement are and shall be and remain true and correct
(except that the representations contained in Section 5.5 shall be deemed to
refer to the most recent financial statements of the Borrower delivered to the
Bank) and the Borrower is in compliance with the terms and conditions of the
Credit Agreement and no Default or Event of Default exists under the Credit
Agreement or shall result after giving effect to this Amendment.

SECTION 4. MISCELLANEOUS.

4.1. The Borrower heretofore executed and delivered to the Bank various
Collateral Documents. The Borrower hereby acknowledges and agrees that the Liens
created and provided

 

-2-



--------------------------------------------------------------------------------

for by the Collateral Documents continue to secure, among other things, the
Obligations arising under the Credit Agreement as amended hereby; and the
Collateral Documents and the rights and remedies of the Bank thereunder, the
obligations of the Borrower thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby. Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Collateral Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Amendment.

4.2. Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.

4.3. The Borrower agrees to pay on demand all costs and expenses of or incurred
by the Bank in connection with the negotiation, preparation, execution and
delivery of this Amendment, including the fees and expenses of counsel for the
Bank.

4.4. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original. This Amendment shall be governed by the internal laws of the State of
Illinois.

[SIGNATURE PAGE TO FOLLOW]

 

-3-



--------------------------------------------------------------------------------

This Fourth Amendment to Second Amended and Restated Credit Agreement is entered
into as of the date and year first above written.

 

MIDWESTONE FINANCIAL GROUP, INC.

By  

/s/ David A. Meinert

 

Name David A. Meinert

 

Title Executive Vice President & CFO

Accepted and agreed to.

 

HARRIS N.A.

By  

/s/ Robert G. Bomben

 

Name Robert G. Bomben

 

Title Vice President

 

-4-



--------------------------------------------------------------------------------

SCHEDULE 5.2

SUBSIDIARIES AS OF APRIL 28, 2006

 

NAME

   JURISDICTION OF
INCORPORATION    PERCENTAGE OF OWNERSHIP

MidWestOne Bank (f/k/a MidWestOne Bank & Trust)

   Iowa    100%

MIC Financial, Inc.

   Iowa    100%

MidWest One Investment Services, Inc.

   Iowa    100%

Cook & Son Agency, Inc.

   Iowa    100%